DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 1 does not label each of the steps as indicated in pars. 51-57.  Similarly, Figure 2 does not label each of the steps as indicated in pars. 59-63.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figs. 3 and 4 are illegible and it is unclear as to whether said figures are actually depicting what is claimed in the specification (see pars. 30-31 and 65-66).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Par. 8, line 6 it is suggested to remove “accomplish” to correct grammar.
Par. 20, line 1 – remove the extra space after “the type”.
Par. 22, line 3 – remove the extra space after the “/” in “chef/ debug mode”.  
Par 51 – the first instance of an acronym (i.e., GUI) should be spelled out (i.e., as a “graphical user interface” based on claim 1).
Par 73, line 7 – remove the “10” which does not fit the context of the sentence.
Appropriate correction is required.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
It is further noted that reference characters are only used for elements present in claim 1.  Elements introduced in depending claims and the other independent claims do not have corresponding reference characters. It is therefore suggested to remove the reference characters from claim 1.
Claims 14-16 and 18-21 recite “[a] system of an automated cooking appliance of claim 9”. Claim 17 similarly recites a system of “claim 12”.  Neither of claims 9 and 12 recite “a system of an automated cooking appliance”.  It appears that claims 14-21 may have been intended to depend from claim 13.
Claim 23 recites “[a] non transitory machine readable medium storing instructions that when executed, as in claim 17, causing a processor to implement an analyzing component to the cooking method”.  Claim 17 does not recite non-transitory machine readable medium or a method.  It appears that claim 23 may have been intended to depend from claim 22. 
Claims 1-23 are objected to because of the following informalities:
All dependent claims (i.e., claims 2-12, 14-21, and 23) should begin with “The” rather than “A”.
Claim 1, line 10 remove the comma after “a first set of information”.
Claim 1, line 11 and claim 13, line 14 should recite “the first set of information” to be consistent.
Claim 1, line 12-13 and claim 13, lines 15-16 should recite “the at least one cookware” to be consistent.
Claim 1, line 13 and claim 13, line 15 should recite “controls one or more of the at least one replaceable feeders” to be consistent.
Claim 1, lines 15 and 18 and claim 13, lines 18 and 21 should begin with “the”.
Claim 1, line 19 and claim 13, line 22 – “sautening” should recite “sautéing”.
Claim 5, line 1 should recite “the at least one first sensor” to be consistent.
Claim 6, line 1 should recite “the at least one second sensor” to be consistent.
Claim 6, line 2 should replace “tin” with “in”.
Claim 6, line 3 should recite “and a volume sensor”.
Claim 11, line 2 should remove the extra space after the “/” in “chef/ debug mode”.  
Claims 14-21 should recite with “system of the automated cooking apparatus”.
Claim 14, line 2 should be amended as follows: “manages[[, a]] the database of recipes, [[and]] tracks the inventory, and manages supply.”
Claim 17, line 2 should remove the comma after “dashboard”.
Claim 17, line 3 should add an “and” after “dish cost,”.
Claim 18, line 7 should remove the example of cost of energy units in brackets.
Claim 20, line 4 should recite “a predictive model”.
claim 22, line 4 - the first instance of an acronym (i.e., GUI) should be spelled out (i.e., as a “graphical user interface” based on similar usage in claim 1).
Claim 22, line 8 – remove the comma after “cooking apparatus”.
Claim 22, line 11 – add “a” after “user”.
Claim 22, line 12 and claim 23, line 6 – remove the comma after “user”.
Claim 22, line 14 – remove the extra period at the end of S7.
Claim 22, line 14 – “modifiying” should recite “modifying”.
Claim 23, line 6 should remove “cooking” in “cooking instructions” to be consistent.
Claim 23, line 10 should recite “each of the plurality of variations” to be consistent.
Claim 23, line13 – “Updating” should be lowercase.
Claim 23, line 13 – remove the comma after “restaurant”.
In view of the dependency objection above, claims 14-17 should recite “the cloud based server” to be consistent.  Alternatively, and if claims 14-17 were intended to depend from claim 13, claim 13 can be amended to be consistent with claims 14-17 by removing “based” from “a cloud based server”.
Claim 22, line 1 and claim 23, line 1 should be amended to add a hyphen between “non” and “transitory” to recite “non--transitory”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10-11, 13, 18, and 20-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flexible enough” in claim 1 is a relative term which renders the claim indefinite. The term “flexible enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not define the term "improvement".
The term “improvement” in claim 3 is a relative term which renders the claim indefinite. The term “flexible enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not define the term "flexible enough".  The closest indication of what is meant by said term is found in par. 17 which provides that the "robotic chef which may be mobile, transferrable, or the like."
The term “valuable information” in claim 18 is a relative term which renders the claim indefinite. The term “valuable information” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not define the term "valuable information".  It is suggested to amend the claim to remove the word "valuable".
Claim 1 recites the limitations "ingredients" in lines 15-16, "cooking process" in line 16, and "raw materials" in line 18.  There is insufficient antecedent basis for these limitation in the claim. It is noted that the limitation of “raw materials” may be referring to “the ingredients”.
Claim 2 recites the limitation "user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 11 recites the limitation "recipe".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that said limitation may be referring to “cooking instructions” as recited in claim 1.
Claim 13 recites the limitation "cooking instructions" in lines 10-11, "visual appearance" in line 18, and "raw materials" in line 21.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the limitation of “raw materials” may be referring to “the ingredients”.
Claim 17 recites the limitation "dish cost" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "cost of energy units" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "cost of the dish" and "nutritional value of the dish" in line 2.  There is insufficient antecedent basis for these limitation in the claim.
Claim 20 recites the limitation "embodied software" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "customers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitations “dish” in line 2; "user", "GUI", and "cooking apparatus" in line 4; and “monitoring station”, “sensors”, and “status” in lines 8-9.  There is insufficient antecedent basis for these limitation in the claim.
Claim 23 recites the limitation "restaurant" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5, which depends from claim 1, recites that "the at least first sensor is a camera that is configured to capture the appearance of the ingredients/dish during the cooking process."  Claim 1 recites that the "at least one first sensor is configured to capture the visual appearance of the ingredients during the cooking process".  While claim 1 does not explicitly recite that the at least one first sensor is a "camera", both claims recite a sensor that captures a visual appearance of a subject (i.e., a camera).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-10, 12-13, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diao (US 2019/0200797 A1) in view of Garden (US 2017/0290345 A1).
In regards to claim 1, Diao describes a user programmable cooking apparatus (Diao, Abstract) comprising: at least one cookware (Diao, par. 25); 1 at least one first sensor (Diao, par. 46 – camera and other sensors); 4 at least one second sensor (Diao, par. 46 – camera and other sensors); 5 a monitoring station configured to communicate with the user to receive the cooking instructions and monitor the cooking apparatus (Diao, pars. 35 and 42 – display 218 which can include an input/output (I/O) interface); 6 a processor (Diao, par. 60); wherein, 8 the processor receives a first set of information, recorded from the sensors, and the processor decomposes the set of information to generate a set of machine readable command sequences, which controls the cookware (Diao, pars. 12 and 60; Fig. 5 – heating units are controlled based on what is detected); wherein, at least one first sensor is configured to capture the visual appearance of the ingredients during the cooking process (Diao, par. 34 and 46 – camera can continue to capture images during cooking/reheating so that doneness and appearance can be determined such that adjustments to the cooking time and temperature can be controlled or an alert sent to a user); and wherein, at least one cookware, configured to cook the raw materials by one or more actions of boiling, mixing, filling, sautening and leavening (Diao, par. 9); wherein, the apparatus is flexible enough to be installed in food trucks for transportation in different locations at different times (Daio, Fig. 2 – the size and shape of the cooking device can include transportable variations).
Diao does not describe at least one replaceable feeder and using the processor to control the one or more replaceable feeders.  Rather, Diao is silent about how food items are inserted into the food preparation system (e.g., inserted into an oven).  Garden describes an on-demand robotic food assembly system that transfers food items to ovens (Garden, Abstract).  Garden further describes using a processor-based system to dynamically generate, maintain, and update a dynamic order queue to sequence various orders for food items and to control the assembly line and robots (Garden, par. 8).  Both Diao and Garden are directed towards automated cooking processes.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  modify Diao in view of Garden to insert food into the food preparation system using a conveyor system which can be replaced.  The motivation is to automate more of the cooking process and to allow more precise control over what is being cooked.
Diao also does not explicitly describe a GUI.  However, Diao does describe displays, including touch-screens, that can include I/O interfaces (Diao, par. 35 and 42).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao to present the I/O interface on the display as a GUI.  The motivation to do so is to provide a user with an easily understood and managed I/O interface.
In regards to claim 2, Diao describes a user programmable cooking apparatus of claim 1, wherein the said monitoring station continues to monitor the cooking process and sends information to the user, regarding the types of ingredients used, cooking phases, time duration of each cooking phase and images at key frames (Diao, pars. 26-27 and 34; Fig. 4a-c – camera is used to determine types of food items placed inside the system and to monitor the items as they cook).
In regards to claim 4, Diao describes a user programmable cooking apparatus of claim 1, wherein the monitoring station is configured to receive information from the sensors (Diao, par. 42).
In regards to claim 5, Diao describes a user programmable cooking apparatus of claim 1, wherein the at least first sensor is a camera that is configured to capture the appearance of the ingredients/dish during the cooking process (Diao, par. 46).
In regards to claim 6, Diao describes a user programmable cooking apparatus of claim 1, wherein the second sensor comprises at least one of a weight-scale, volume sensor (Diao, par. 46 – other sensors can obtain information such as shape, size, weight, etc.).  Diao does not explicitly describe a temperature sensor for measuring temperature in a location within the cookware.  However, Diao does describe controlling the temperature that a food item is cooked at (Diao, par. 33).  Accordingly, it would have been obvious and well-known to one of ordinary skill in the art at the time of filing of the claimed invention to include a temperature sensor so that food items can accurately be cooked according to a recipe.  The motivation to do so is to improve food safety by monitoring foods to ensure that said foods are cooked to a safe temperature.
In regards to claim 7, Diao describes a user programmable cooking apparatus of claim 1, wherein the monitoring station is integrated with the cooking apparatus (Diao, Fig. 2).
In regards to claim 8, Diao does not describe a user programmable cooking apparatus of claim 1, wherein the monitoring station is a separate apparatus.  However, Garden describes using a consumer device such as a desktop, laptop or notebook computer, a smartphone, or tablet computer to control the on-demand robotic food assembly line environment (Garden, par. 71; Fig. 1). it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao in view of Garden to have the monitoring station (i.e., a display) that is external to the food preparation system.  The motivation to do so is to improve user experience by providing remote control over the system (e.g., so that a user can increase temperature or to receive alerts about doneness).
In regards to claim 9, Diao and Garden do not explicitly describe a user programmable cooking apparatus of claim 1, wherein the GUI is utilized for controlling the inputting of ingredients. Garden does describe controlling the ingredients sent along the conveyor to the ovens (Garden, par. 11).  Moreover, as provided with respect to claim 1, Diao describes an I/O interface that allows a user to control the food preparation system (Diao, par. 35 and 42).  Diao also describes allowing a user to manually control the system (Diao, par. 25).  Thus, for similar reasons as provided with respect to claim 1, it would have been obvious and to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao in view of Garden to provide the I/O interface on the display as a GUI that allows a user to control how the ingredients are sent along a conveyor system to the food preparation device.  The motivation to do so is to provide a user with an easily understood and managed I/O interface.
In regards to claim 10, Diao describes a user programmable cooking apparatus of claim 1, wherein the apparatus works in a "regular mode" allowing the recipe to be prepared without monitoring and videotaping (Diao, Abstract – the “regular” mode is when the food items are prepared according to a predetermined recipe).
In regards to claim 12, Diao describes a user programmable cooking apparatus of claim 1, wherein a set of pretested machine executable command sequences are previously stored in a database for executing the process of cooking (Diao, pars. 36 and 39 – recipes are stored in a database).
In regards to claim 13, Diao describes a system of an automated cooking apparatus (Diao, Abstract), using a user defined recipe (Diao, par. 31) comprising: a network (Diao, par. 68); a cloud based server having a memory (Diao, pars. 36, 39, and 70 – databases can be part of a cloud based storage solution accessible over a network interface); a database of recipes in communication with the network (Diao, pars. 36 and 39 – recipes are stored on a database); at least one cookware (Diao, par. 25); at least one first sensor (Diao, par. 46); at least one second sensor (Diao, par. 46); a monitoring station configured to communicate with the user to receive the cooking instructions and monitor the cooking apparatus (Diao, pars. 35 and 42); a processor (Diao, par. 60); wherein, the processor receives a first set of information, recorded from the sensors, and the processor decomposes the set of information to generate a set of machine readable command sequences, which controls the cookware (Diao, pars. 12 and 60; Fig. 5); wherein, at least one first sensor is configured to capture the visual appearance of the ingredients during the cooking process (Diao, pars. 34 and 46); and wherein, at least one cookware, configured to cook the raw materials by one or more actions of boiling, mixing, filling, sautening and leavening (Diao, par. 9).
Diao does not describe at least one replaceable feeder and using the processor to control the one or more replaceable feeders.  Rather, Diao is silent about how food items are inserted into the food preparation system (e.g., inserted into an oven).  Garden describes an on-demand robotic food assembly system that transfers food items to ovens (Garden, Abstract).  Garden further describes using a processor-based system to dynamically generate, maintain, and update a dynamic order queue to sequence various orders for food items and to control the assembly line and robots (Garden, par. 8).  Both Diao and Garden are directed towards automated cooking processes.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao in view of Garden to insert food into the food preparation system using a conveyor system.  The motivation is to automate more of the cooking process and to allow more precise control over what is being cooked.
Diao also does not explicitly describe a GUI.  However, Diao does describe displays that can include I/O interfaces (Diao, par. 35 and 42).  Accordingly, it would have been obvious and mere optimization to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao to present the I/O interface on the display as a GUI.  The motivation to do so is to provide a user with an easily understood and managed I/O interface.
In regards to claim 18, Diao describes a system of an automated cooking apparatus of claim 9, wherein the database of recipes comprises valuable information extracted from previously cooked recipes including: nutritional value of different ingredients, allergens existing in each ingredient; the change of nutritional value depending on the cooking techniques; cost of each ingredient; and the cost of energy units utilized during cooking (e.g., kWh, cost of cooking gas) (Diao, pars. 31 and 39 – nutritional information, characteristics, and cooking methods are retrieved based on the recognized ingredients).  Moreover, it would have been obvious and well-known to one of ordinary skill in the art at the time of filing of the claimed invention to modify the databases of Diao to include any known characteristics about a food item (i.e., cost) and information about the cooking method (i.e., how long and to what temperature to cook the food items).  The total cost of the ingredients of a recipe and/or the cost to cook said recipe can be calculated using a general processor.  The motivation to do so is to provide accurate pricing and accounting, and so that people with necessary information to improve their health and style of living.
In regards to claim 19, Diao describes a system of an automated cooking apparatus of claim 9, wherein the database is utilized for calculating and the nutritional value of the dish (Diao, par. 31).  Diao does not explicitly describe calculating the cost of the dish.  However, for similar reasons as provided with respect to claim 18, it would have been obvious and well-known to one of ordinary skill in the art at the time of filing of the claimed invention to modify the databases of Diao to include any known characteristics about a food item (i.e., cost) and to calculate the total cost of the recipe using a general processor.  The motivation to do so is to provide accurate pricing and accounting of what a dish/recipe costs to make.
In regards to claim 21, Diao does not explicitly describe a system of an automated cooking apparatus of claim 9, wherein an automated warning system regarding allergens and medical condition of the customers is provided.  However, Diao does describe providing nutritional information for different recipes and ingredients and how they are relevant to the user including for allergies (Diao, par. 39).  Diao further provides using the I/O interface to provide alerts to a user (Diao, par. 35).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the I/O interface of Diao to provide an alert based on the allergies of a user.  The motivation to do so is to help ensure that a user does not accidentally select a recipe containing food items that they are allergic to.
Claim(s) 3, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diao and Garden as applied to claim 1 above, and further in view of Bien (Bień et. al. (2020). Cooking recipes generator utilizing a deep learning-based language model).
In regards to claim 3, Diao describes user programmable cooking apparatus of claim 1, wherein the said monitoring station allows planning the dishes, timing of the dishes and suggesting variations (Diao, pars. 31 and 32 – recipes recommendations are provided based on the food items inserted and based on a comparison of nutritional information that can be presented to a user on a display).  
Diao does not describe a monitoring station that controls the amounts of the ingredients or suggests improvements to the dishes.  Garden controls the ingredients sent along the conveyor (Garden, par. 11).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  modify Diao in view of Garden for similar reasons as provided with respect to claim 1.
Bien describes using deep learning models to generate a recipe using recipes as the learning models (Bien, 1.1 Project Summary; Fig. 6.1).  While, Bien does not explicitly describe suggesting variations and improvements of dishes, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao and Garden in view of Bien to use the deep learning model, using the recipes stored in the database, to provide ingredient substitutions and/or ways of improving the recipe.  The motivation to do so is to allow a user to cook a recipe even if some ingredients are missing and/or to make the recipe healthier.
In regards to claim 11, Diao does not describe a user programmable cooking apparatus of claim 1, wherein the apparatus works in a "chef/ debug mode", wherein, the recipe is monitored, recorded and variations on the recipe performed automatically, and wherein, the variations undertaken by the apparatus can be viewed by the user.  Garden describes a dynamic fulfillment queue for control of the assembly that includes sending orders to a cooking system based on cooking instructions (Garden, par. 5 and 171; Fig. 11).  Bien describes generating different recipe (Bien, Fig. 6.1).  Diao, Garden, and Bien are all directed towards devices that utilize food recipes.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao in view of Garden and Bien to queue recipes to be cooked using deep learning generated recipes.  The motivation to do so is to allow a user to cook a recipe even if some ingredients are missing and/or to make the recipe healthier based on the identified ingredients.
In regards to claim 20, Diao and Garden do not describe a system of an automated cooking apparatus of claim 9, wherein, the embodied software automatically determines the description of a typical dish and its name on the scale of popularity guided by deep learning, artificial neural network and applying predictive model.  Diao describes using a deep neural network model to recognize the ingredients (Diao, par. 30).  Garden describes generating recipes using deep learning models (Bien, 1.1 Project Summary).  The phrase “description of a typical dish” includes a description that can include a list the ingredients and/or a description of how the ingredients were prepared.  Accordingly, Bien describes using deep learning to determine a description of a dish.  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao and Garden in view of Bien for similar reasons as provided above with respect to claim 3.  Moreover, it would have been obvious and mere optimization to one of ordinary skill in the art at the time of filing of the claimed invention to further modify Diao in view of Garden and Bien so that the recipe generator creates a recipe names using deep learning based on the generated recipe and the learning models used.  The motivation to do so is to provide a user an easy to remember identifier for a generated recipe.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diao and Garden as applied to claims 1, 9, and 13 above, and further in view of Sysco (Sysco, CAKE).
In regards to claim 14, Diao describes a system of an automated cooking apparatus of claim 9, wherein the cloud server manages, a database of recipes (Diao, pars. 36, 39, and 68-70).  Diao does not describe tracking the inventory and manages supply.  However, Diao does further describe subsidiary information retrieval from external databases over a network (Diao, par. 46).  Sysco describes a restaurant management system that allows a user to perform inventory management and to save the results to the cloud (Sysco, page 4, Know Your Restaurant Inside & Out; page 5, Smart Integration).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao in view of Sysco to retrieve information related to the inventory (i.e., from a restaurant inventory database) from external databases.  The motivation to do so is to streamline restaurant workflow.
In regards to claim 15, Diao does not describe a system of an automated cooking apparatus of claim 9, wherein the cloud server monitors actual orders, the pricing of the dishes dynamically, customer profiles and customer reaction to dishes.  Sysco describes a restaurant management software hosted on a cloud service that allows a user to track every purchase, connect the dining room to the   kitchen, and generate/connect to guest profiles (Sysco, page 3, Speed up your service with line-busting or table side ordering and Happy Guests Keep Coming Back for More; page 4, Know Your Restaurant Inside & Out).  For similar reasons as provided with respect to claim 14, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao in view of Sysco to use a restaurant management system to update the external databases.  The motivation to do so is to streamline restaurant workflow.
In regards to claim 16, Diao does not describe a system of an automated cooking apparatus of claim 9, wherein the cloud server provides a visualization dashboard which functions as the monitoring station.  However, Sysco provides a cloud based service that gives a user a dashboard (Sysco, page 1, Point of Sale).  Garden describes using a consumer device such as a desktop, laptop or notebook computer, a smartphone, or tablet computer to control the on-demand robotic food assembly line environment (Garden, par. 71; Fig. 1). For similar reasons as provided above in regards to claims 14 and 15, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao in view of Garden and Sysco to use the external databases to provide information to a user.  The motivation to do so is to allow the external databases to handle the processing to reduce the computational burden on the consumer device providing the information to a user.
Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diao and Garden as applied to claims 1, 12, and 13 above, and further in view of Bien and Sysco.
In regards to claim 17, Diao does not describe a system of an automated cooking apparatus of claim 12, wherein the visualization dashboard, visualizes the order flow and supply chain which leads to optimization by the cloud server to reduce the leftovers and returns, optimizing the dish cost, determining alternative ingredients.  
Sysco describes a restaurant management system that tracks and generates reports related to information about a cooking operation (i.e., running a restaurant) including item sales and inventory (Sysco, page 4, Know Your Restaurant Inside & Out; page 5, Smart Integrations).  Sysco further allows a user to streamline their workflow to determine what menu items are not being sold and flexible application of discounts (Sysco, page 29).  Under a broadest reasonable interpretation, the reports detailing what items are being sold can include a report detailing common ingredient substitutions.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao in view of Sysco provide reports about workflow, menu items, and menu prices.  The motivation to do so is to streamline restaurant workflow by providing a user with reports about the system.
Bien describes generating several recipes in parallel and evaluating the recipes together (Bien, Fig. 6.1)  From a broadest reasonable interpretation, the recipes generated can include recipes with modified ingredients (i.e., grilled chicken instead of fried chicken).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  further modify Diao and Sysco in view of Bien to generate alternative recipes based on the reports.  The motivation to do so is to 
In regards to claim 22, Diao describes a non transitory machine readable medium storing instructions that when executed causes a processor to implement a method for cooking the dish (Diao, pars. 10, 39, and 74 – recipe database is searched and instructions to cook the recipe are provided to the heating units), the method comprising the steps of: - S1 - sending instructions by the user to the cooking apparatus for a recipe to be cooked (Diao, pars. 27, 31, 33, and 35 – user input triggers images to be taken to determine ingredients, recommendations are provided to a user, user selects the recipe to cook); - S2- receiving cooking instructions by the cooking apparatus from the user, about the recipe to be cooked (Diao, Id.); - S3- executing the recipe by the cooking apparatus, aided by the monitoring station which receives various information from the sensors about the status of the recipe, including visual interpretation (Diao, pars. 34 and 38 – instructions to cook are started and information from a camera are provided during the cooking process that allows the system to be automatically adjusted or alerts sent to a user); - S4- displaying to the user real-time cooking status of the recipe through the GUI (Daio, par. 34 – images taken during the cooking process can be used to generate alerts to a user about doneness); - S5 - prompting the user, to either modify the recipe or accept the recipe (Diao, pars. 33-34).
Diao does not explicitly describe a GUI.  However, Diao does describe displays that can include I/O interfaces (Diao, par. 35 and 42).  Accordingly, it would have been obvious and mere optimization to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao to present the I/O interface on the display as a GUI.  The motivation to do so is to provide a user with an easily understood and managed I/O interface.
Diao does not describe updating the menu of a restaurant.  Diao does describe updating the databases with additional information based on actual use of the food preparation system and user feedback (Diao, par. 39).  Sysco describes a restaurant management system that allows a user to adjust a menu remotely (Sysco, page 19, Menu Admin).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao in view of Sysco to modify a menu when new and/or adjusted recipes are selected.  The motivation to do so is to help ensure that feedback provided to the system is implemented.
Diao also does not describe repeating the steps after the user modifies a recipe.  Diao does describe updating the databases with additional information based on actual use of the food preparation system and user feedback (Diao, par. 39).  Bien describes generating several recipes in parallel and evaluating the recipes together (Bien, Fig. 6.1).  However, repeating the previous steps as recited in claim 22 is a well-known type of feedback loop (i.e., closed-loop, scientific method, etc.) that is commonly used to improve products and ideas.  Accordingly, it would have been well-known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao in view of Bien to generate recipes, test the recipes, and determine if the recipe meets a desired standard.  The motivation to do so is to improve recipes using user feedback.
In regards to claim 23, Diao describes a non transitory machine readable medium storing instructions that when executed, as in claim 17, causing a processor to implement an analyzing component to the cooking method (Diao, pars. 10, 39, and 74) comprising the steps of: - sending instructions by the user to the cooking apparatus for a recipe to be cooked (Diao, pars. 27, 31, 33, and 35); - receiving cooking instructions by the cooking apparatus from the user, about the recipe to be cooked, which sends information to the monitoring station, for analyzing the repository of recipes in the database, of the cloud server and selecting a plurality of variations of the recipe (Diao, pars. 27, 31, 33, and 35-36 – recipe recommendations can include variations of a given recipe).
Diao does not explicitly describe a GUI.  However, Diao does describe displays that can include I/O interfaces (Diao, par. 35 and 42).  Accordingly, it would have been obvious and mere optimization to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao to present the I/O interface on the display as a GUI.  The motivation to do so is to provide a user with an easily understood and managed I/O interface.
Diao also does not describe executing each of the variations of the recipe by the cooking apparatus and presenting them to the user for their selection and a selection of a preferred variation of the recipe by the user.  Diao does describe updating the databases with additional information based on actual use of the food preparation system and user feedback (Diao, par. 39).  Bien describes generating several recipes in parallel and evaluating the recipes together (Bien, Fig. 6.1).  Accordingly, it would have been well-known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao in view of Bien to generate recipes, test the recipes, and determine if the recipe meets a desired standard.  The motivation to do so is to improve recipes using user feedback.
Diao does not describe updating the menu of a restaurant.  Diao does describe updating the databases with additional information based on actual use of the food preparation system and user feedback (Diao, par. 39).  Sysco describes a restaurant management system that allows a user to adjust a menu remotely (Sysco, page 19, Menu Admin).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Diao in view of Sysco to modify a menu when new and/or adjusted recipes are selected.  The motivation to do so is to help ensure that feedback provided to the system is implemented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210186260 A1 describes a coordinated cooking system that determines a menu and initiates a cooking process based on available resources. US 20210043108 A1 describes a system of automatically converting recipes into machine instructions. US 20210030200 A1 describes a vision recognition, of ingredients, based method and device for controlling a cooker. US 20190080384 A1 describes a method for delivering a custom sandwich to a user based on taste feedback for a first food item previously ordered. US-20190053332-A1 describes a cooking system and method that retrieves recipes from a server, sends the instructions to a cooking device, and regulates delivery of system resources to the cooking device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763